Citation Nr: 1437200	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-14  357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from April 1970 to December 1971, and from May 1984 to August 2002.  He is in receipt of the Combat Infantryman Badge (CIB), among other military citations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Neck Pain

The issue of entitlement to service connection for neck pain is remanded for a VA medical examination with a medical opinion and for additional treatment records.  The AOJ has denied service connection for neck pain on the basis that the symptom of pain has not been attributed to an underlying pathology.  In the May 2014 Appellant's Brief, the representative asserted that the Veteran injured the neck during combat service in Vietnam, as well as while performing numerous parachute jumps, and has reported current cervical spasms and strain, and possible degenerative joint disease as a result of the in-service neck injuries.  The Veteran has not yet been provided with a VA medical examination.  There is not sufficient competent medical opinion of record to decide the questions of current neck (or cervical spine) disability and likelihood of a nexus relationship between any current disability and service.  For these reasons, a VA medical examination with a VA medical opinion is needed.  

Also, on the February 2012 VA Form 21-4138, the Veteran reported that he had been to his personal doctor to realign the back and neck on a monthly basis; however, records of such reported treatment have not been submitted by the Veteran, and the Veteran has not otherwise provided authorization to VA to obtain the records.  Because the issue of service connection for neck pain is already being remanded for a VA medical examination with a VA medical opinion, the Veteran should also be provided with additional opportunity to authorize VA to obtain private treatment records for treatment of neck pain or otherwise to submit the records himself in support of the appeal.  
  
Initial Rating for Bilateral Hearing Loss

The issue of entitlement to an initial compensable rating for bilateral hearing loss is remanded for a VA audiology examination.  In the May 2014 Appellant's Brief, the representative asserted that the Veteran's hearing loss disability had worsened since the February 2012 VA medical examination.  Because the evidence facially indicates that the bilateral hearing loss disability may have worsened since the last VA audiology examination, and the evidence currently of record is insufficient to rate the initial rating appeal since February 2012, a remand is required to conduct another VA audiology examination.      

Accordingly, the issues of entitlement to service connection for neck pain and entitlement to a compensable initial rating for bilateral hearing loss are REMANDED for the following actions:

1.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for medical treatment records pertaining to any private medical treatment for neck pain/disorder received during the period from January 2008 to the present.  After obtaining a completed VA Form 21-4142, obtain the medical records and associate them with the record.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. 
§ 3.159(e).

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of the bilateral hearing loss disability.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examination is to include audiology and speech recognition testing.  Based on review of the appropriate records, the examiner should identify what symptoms and functional impairment the Veteran has manifested since September 2008 that are attributable to the service-connected bilateral hearing loss disability.

3.  Arrange for appropriate VA examination to assist in determining the nature and etiology of any current disability manifested by neck pain.  An interview of the Veteran regarding his relevant medical history, a physical examination, and all tests and studies required to respond to the following question should be performed.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, for each diagnosis of a disability manifested by neck pain, the examiner should offer the following opinion:  

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the disability manifested by neck pain had its onset during, or was otherwise causally or etiologically related to service?  For the purposes of rendering the medical opinion, assume that the Veteran injured the neck during combat service in Vietnam and, later, reinjured the neck during service while performing numerous parachute jumps from March 1985 to June 1996.  See Individual Jump Record (DA Form 1307).  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

4.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remain denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


